Title: To George Washington from Major Thomas Lloyd Moore, 22 May 1780
From: Moore, Thomas Lloyd
To: Washington, George



Sir,
Paramus [N.J.] May 22nd 1780.

I should have done myself the honor of addressing your Excellency before now, had I been able to have collected any intelligence worth communicating; with respect to the movement, or designs of the Enemy. For which purpose, & to collect some provision; I on wednesday evening detached a Subaltern & 20 Men to the English Neighbourhood, a place so called situated between Hackensack & Fort Lee; & on thursday morning moved down with the remainder of my Command for his support, to New Bridge on Hackensack River: All the Information I received was, that some Refugees had the Evening before scoured the Country circumjacent to Fort Lee; & carried off a number of Horses, chiefly from Inhabitants well affected to us. I understand ’tis their intention to mount a Troop of Light Horse, which is to be dependent upon a Post they are about establishing at Bulls Ferry, upon North River; where they have erected a Block House 20 feet square of Logs. This Work is at present defended by 70 Refugees. I am told they have mounted a small piece of Artillery in each face, & have surrounded it with an Abbatis. Under cover of this work there is a Store, stocked with an Assortment of European Merchandize: which is vended for Hard Money, or Provision. When I arrived at this Post, my opinion of the Chief part of the Inhabitants was such, that I did not think a March could be conducted thro’ the Country, without a knowledge of it arriving so quickly to the Enemy, as to frustrate the purposes of any

Enterprize; that might be attempted against them. But from the secrecy with which I conducted my rout to New Bridge, I think its in my power to surprize & bring off this Garrison, at Bulls Ferry: it cannot recieve support in less than three hours & an half; by which time, if the Attempt meets with success, or is relinquished I can regain New Bridge, which secures my retreat. I could wish that your Excellency would be pleased to indulge me with a discretionary power, which I shall not make use of unless a full opportunity presents itself; & before I possess a perfect knowledge of the Ground upon which I am to act.
Our Friends both on this & the other side of Hackensack River, foresee the ruinous consequences attending this Troop of Horse; expecting that their Cattle & Horses will be bou⟨ght⟩ off & their Habitations continually plundered.
your Excellency may depend upon hearing from Me often & receiving the earliest intelligence that I can possibly gain. I have the satisfaction of informing You that my Command has not been diminished by Desertion since I have taken post. I have the honor to be your Excellencys most Obedient Servent

Thomas Ll. Moore Major Commdt Detachment


P.S. About Day Break on thursday Morning there were three Signal Guns fired towards Sandy Hook; subsequent to which I heard a brisk Cannonade & frequent discharges of small Arms. The former I concluded to be signals for the sailing of a Fleet, The latter some Troops exercising on Yor⟨k⟩ Island.

T.M.


